Appeal and cross appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered August 23, 2005 in a personal injury action. The order, upon a jury verdict, granted judgment in favor of plaintiff and against defendant for past medical expenses.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; see also CPLR 5501 [a] [1]). Present—Scudder, EJ., Hurlbutt, Gorski, Martoche and Smith, JJ.